     8:19-cr-00181-DCC        Date Filed 04/20/20    Entry Number 600        Page 1 of 2




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENWOOD DIVISION

United States of America,                  )
                                           )
                                           )
v.                                         )
                                           )              Cr. No.: 8:19-cr-00181
Jamal Demarcus Latimer,                    )
             Defendant.                    )

               MOTION FOR REMOVAL OF HOME INCARCERATION
                          WITH GPS MONITORING

       Defendant, Jamal Demarcus Latimer, by and through the undersigned counsel, hereby

files this motion for the removal of home incarceration with GPS monitoring. On April 11, 2019,

Mr. Latimer was granted a $75,000 bond with home detention and GPS monitoring. On October

16, 2019, Mr. Latimer’s home detention was modified to home incarceration with continued GPS

monitoring.

       Comes now, Mr. Latimer who moves for the removal of the condition of home

incarceration with GPS monitoring. Counsel for Mr. Latimer conferred with the U.S. Probation

Officer assigned to this matter, who recommends the removal of home incarceration with

location monitoring. The Government also consents to this motion.

       WHEREFORE, Mr. Latimer respectfully requests that this Motion for Removal of Home

Incarceration with GPS Monitoring be granted.

                                                   Respectfully Submitted,

                                                   S/Stephanie A. Rainey
                                                   Fed. I. D. No.: 7768
                                                   Rainey & Brown, PA
                                                   145 N. Church Street, Suite 210
                                                   Spartanburg, SC 29306
                                                   Phone: (864) 573-7531
     8:19-cr-00181-DCC   Date Filed 04/20/20   Entry Number 600    Page 2 of 2




                                           Fax: (864) 573-7660
Date: April 20, 2020                       Attorney for Jamal Demarcus Latimer
